DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 7, 9, 11, and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-2, 5, 7, 9, 11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ochida et al. (US 2021/0163026 A1) in view of Tsukamoto (US 6231133 B1).
As to claims 1 and 15, Ochida discloses a vehicle control apparatus that controls automated driving of a vehicle, comprising: a first controller (140) configured to perform travel control of the vehicle by controlling a first actuator (para. 0007); and a second controller (240) configured to perform travel control of the vehicle by controlling a second actuator (para. 0007) which is different from the first actuator, as alternative control to be performed in a case in which degradation (para. 0083) of a control function is detected in the first controller. Ochida does not explicitly disclose wherein in a case of starting the alternative control, the first controller is configured to gradually shift from the travel control of the vehicle by the first controller is to the travel control of the vehicle by the second controller, by controlling the first actuator so that a control amount of the vehicle by the first actuator will gradually decrease. However, Tsukamoto teaches in a case of starting the alternative control, the first controller (10F) is configured to gradually shift from the travel control of the vehicle by the first controller is to the travel control of the vehicle by the second controller (10R), by controlling the first actuator (100F) so that a control amount of the vehicle by the first actuator will gradually decrease (Col. 4, lines 13-23, Col. 20, lines 8-14). Therefore, given the teaching of Tsukamoto, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ochida by incorporating the feature of gradually shifting control from first actuator to second actuator, to keep the braking force 
As to claim 2, Ochida as modified by Tsukamoto, further discloses the first actuator and the second actuator are used under the same control item in the travel control of the vehicle (Fig. 1).
As to claim 5, Ochida as modified by Tsukamoto, further discloses wherein each of the first actuator and the second actuator is an actuator configured to perform braking of the vehicle (Fig. 1).
As to claims 7, 11 and 16-17, Tsukamoto further teaches wherein in a case of starting the alternative control, the second controller is configured to acquire a first target control amount (Col. 20, lines 50- Col. 21, line 4) of the vehicle determined by the first controller before starting the alternative control, determine a second target control amount (Col. 8, lines 37-42, Col 14, lines 30-53) of the vehicle based on external information obtained by a sensor (Col. 16, lines 24-34) of the vehicle, and gradually shift from the travel control of the vehicle by the first controller to the travel control of the vehicle by the second controller, by controlling the second actuator so that a control amount of the vehicle will gradually change from the first target control amount to the second target control amount (Col. 20, lines 8-16).
As to claims 9 and 13, Ochida as modified by Tsukamoto, further discloses wherein each of the first actuator and the second actuator is an actuator configured to perform steering (para. 0141) of the vehicle.
As to claim 14, Ochida as modified by Tsukamoto, further discloses a vehicle comprising: a vehicle control apparatus defined in claim 1; and a first actuator and a second actuator (Claim 1).
As to claims 18-19, Ochida as modified by Tsukamoto, further discloses wherein to the first actuator, power is supplied via a first power supply circuit (Fig. 1, PS1), and to the second actuator, power is supplied via a second power supply circuit different from the first power supply circuit (Fig. 1, PS2).
As to claim 20, Ochida as modified by Tsukamoto, further discloses wherein the second controller is configured to end the alternative control in a case where the vehicle has been switched to manual driving (para. 0081-0082).
As to claim 21, it is well known that when the vehicle has stopped due to failure/degradation of first controller/actuator, there’s no need for second controller/actuator to perform control of the vehicle anymore. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ochida by incorporating the feature of ending second controller control, because when vehicle has stopped due to first controller/actuator failure/degradation, there is no need to perform control of the vehicle.
Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ochida and Tsukamoto, as applied to claims 1 and 7 above, further in view of Tochizawa et al. (US 2012/003070 A1).
As to claim 4, Ochida and Tsukamoto do not explicitly teaches in a case of starting the alternative control, the first controller is configured to control the first actuator so that a reduction rate of the control amount of the vehicle by the first actuator 
As to claims 8 and 12, same idea of Tochizawa applied, because that when a change rate of the control amount exceeds a predetermined limit value, the driver/passenger would have a discomfort feeling due to the change of control amount changes too fast. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ochida by incorporating the feature of not to make change rate of the control amount exceed a predetermined limit value, so the vehicle does not give the driver a discomfort feeling with respect to increase in actuator control.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661